Citation Nr: 1409480	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-40 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, claimed as depression and attention deficit disorder.

2.  Entitlement to service connection for social personality disorder.

3.  Entitlement to service connection for anxiety disorder


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

The issue of entitlement to a disability rating in excess of 10 percent for a bilateral ankle disability has been raised by the record.  Specifically, in an October 2011 hearing before the undersigned, the Veteran testified that the condition of his ankles had worsened since his last VA examination.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to appellate review of the Veteran's claim.  In an October 2011 hearing, the Veteran testified that during his military service he experienced symptoms of withdrawal, depression and anxiety.  He stated, however, that he did not seek or receive any treatment related to his mental health.  Additionally, the Veteran attributed his mental health problems to his training for aircraft firefight and rescue and to witnessing the aftermath of a helicopter crash where "the blades cut the crew chief into pieces."  
Subsequent VA treatment records indicate that the Veteran has been diagnosed with alcohol/substance induced mood disorder, dysthymic disorder "ADD by history", and personality disorder not otherwise specified (NOS). 

Generally speaking, personality disorders are congenital defects that are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected even on the basis of in-service aggravation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). Congenital or developmental defects, such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from 'diseases' or 'injuries' as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, service connection of personality disorders, whether on a direct basis or by aggravation, is prohibited.  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. In addition, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that except as provided in § 3.310(a), § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders 
may provide a basis for service connection if the evidence shows these disorders were superimposed upon his diagnosed personality disorder.

As outlined above, a personality disorder is generally not a disability for which service connection may be established.  Further, the question of whether symptoms which resulted in a finding of personality disorder may develop into or be an early manifestation of an acquired psychiatric disorder involves complex medical issues. Therefore, competent medical evidence is required to resolve this matter.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  In view of the foregoing, the Board finds that a remand is required in order to accord the Veteran a competent medical examination that addresses the nature and etiology of his current personality and acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Additionally, the record indicates that one of the Veteran's claimed stressors, relating to witnessing the aftermath of a helicopter crash, have not been verified.  The Veteran submitted a stressor statement, however, it did not contain sufficient detail for verification through the U.S. Army and Joint Services Records Research Center (JSRRC).  As such, on remand the RO should contact the Veteran, request that he submit a new stressor statement with sufficient detail, and then resubmit the information to JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all stressors the Veteran experienced while on active duty.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development has been completed and regardless of whether JSRRC is able to corroborate the Veteran's claimed stressor, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  If the Veteran's stressor is verified, the examiner should be provided with a summary of the verified stressor.  The claims file should be provided to the examiner in connection with the examination, to include any pertinent records in the Veteran's Virtual eFolder, and the examiner should indicate that the Veteran's records have been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  The examiner must provide an opinion specifically addressing the following:

(a)  Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b)  Provide an opinion whether it is it at least as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service or is related to his diagnosis of a personality disorder.

c)  Provide an opinion whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disability is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.

The report of examination should include the complete rationale for all opinions expressed.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The claims file must be returned to the RO, and after a review of the evidence therein, to include the VA examination report, the RO must readjudicate the claims.  If the Veteran's claims are not granted to the fullest extent, he should be provided with an SSOC.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


